Citation Nr: 0818566	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of attorneys fees from past due 
benefits.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The appellant in this case is an attorney at law who 
represents the veteran in VA proceedings.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 determination by Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina. 

In a May 2008 letter, the appellant notified the Board that 
he was cancelling a previous request for a hearing before the 
Board.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1979 to September 1992, with evidence of additional service 
from September 1972 to April 1979.
  
2.  On February 13, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he requested a withdrawal of this appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  In a statement received on 
February 13, 2008, the appellant has withdrawn this appeal.  
Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.
 
 
ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


